Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Claims 1 and 5-19 are pending. Claims 1, 11, and 14 are the independent claims. Claims 1, 5, and 14 have been amended. Claims 2-4 and 20 have been cancelled. This Office action is in response to the “Applicant Arguments/Remarks Made in an Amendment” received on 06/01/2021.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Response to Arguments
With respect to applicant’s “Amendments and Remarks” filed on 06/01/2021: Applicant’s remarks have been fully considered and are found persuasive. Applicant’s remarks will be addressed in the order they were presented.
Office Note: Claims 2-4 and 20 have been cancelled, therefore any rejections or objections pertaining thereupon are withdrawn.
With respect to the rejections of claims 1 and 5-19 under 35 U.S.C. § 102 and 103, applicant’s “Amendments and Remarks” have been fully considered and were persuasive. The rejections of claims 1 and 5-19 under 35 U.S.C. § 102 and 103 have been withdrawn.
	Allowable Subject Matter
	With respect to claims 1 and 5-19: claims 1, 11, and 14 have been found to contain allowable subject matter. Any claims that depend there from are also found to contain allowable subject matter due to their dependency on the allowable subject matter.
	Reasons for Allowance
	The allowable subject matter found in the claims 1, 11, and 14 that has not been found to have been anticipated or taught in the prior art, in combination with the other claim limitations is as follows:
Regarding claim 1:
“wherein the permitting step includes permitting the level of current to exceed the threshold by a predetermined amount in response to the user input indicating that the area is free of obstructions”
Regarding claim 11:

Regarding claim 14:
“wherein the controller is configured to instruct the motor to move the running 484085803; 67186-716 PUS1 board between the retracted and deployed positions a series of times when an ambient temperature is below a predetermined temperature and when the level of current is at least within a predetermined range of the threshold.”
	The closest prior art of reference is Delurey et al. (US 6,178,364 B1). Delurey describes a method of controlling a retractable stairway assembly for a vehicle. Delurey describes supplying current to a motor to move the stairway between a retracted and deployed position, monitoring the level of current, and permitting the level of current to exceed a threshold in response to a user input. However, Delurey does not disclose the user input when defined as one that indicates that the area is free of obstructions and given in response to a prompt issued when the level of current comes within a predetermined range of the threshold, as recited in independent claim 1. Although Delurey discloses moving the running board when the level of current is at least within a predetermined range of the threshold, it does not disclose the limitations of moving the running board between its retracted and deployed positions a series of times when, additionally, the ambient temperature is below a predetermined temperature, as recited in independent claims 11 and 14.
	Another prior art of reference is Whinnery et al. (US 6,794,837 B1). Whinnery describes a control apparatus for moving a panel between two positions using an electric motor with a focus on detecting and accounting for the presence of an obstacle in the path of the movement. Whinnery does disclose determining its threshold based on at least an ambient temperature. However, it does not disclose moving the panel between its two positions a series of times, when both the ambient 
	Both of these references either independently or in combination fail to anticipate or teach the limitations as cited above in combination with the other claimed limitations. Therefore claims 1, 11, and 14 contain allowable subject matter and any claims that depend there from are also found to contain allowable subject matter.
Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached form PTO-892. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian E Yang whose telephone number is (571)272-7679.  The examiner can normally be reached on M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/B.E.Y./Examiner, Art Unit 3669                                                                                                                                                                                                        June 4, 2021

/JESS WHITTINGTON/Examiner, Art Unit 3669